Citation Nr: 1619248	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 2001.

In February 2010, the Veteran submitted a statement stating she no longer desired a hearing.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

The Veteran's bilateral patellofemoral pain is productive of no more than slight recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral patellofemoral pain based on instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4). 

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded a VA medical examination in connection with this claim in February 2009.  The Board finds that this examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

In addition, VA attempted to afford the Veteran a medical examination in connection with the Veteran's claims in September 2013.  VA's duty to assist is not a one-way street.  If the Veteran wants help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran was provided notice of the place and time of the examination, but she failed to report.  Her failure to report was noted in an October 2013 SSOC.  The Veteran has not alleged, nor does the record show, that she failed to receive notice of the examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

Law and Analysis

The Veteran contends that she is entitled to a rating in excess of 10 percent for bilateral patellofemoral pain syndrome.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A review of the facts reveals the following:

In February 2009, the Veteran filed for an increase in her service-connected bilateral knee condition, rated under Diagnostic Code 5257-5014.  The Veteran was rated as 10 percent disabled in the left knee, and zero percent in her right knee, but the Veteran believed her knee condition warranted a disability rating of 30 percent or more.  In her application for an increase, the Veteran explained that her knee condition had worsened over the years, and she experienced dysfunction based on pain, as well as fatigability with running and walking up stairs.

Accordingly, in February 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which she was diagnosed with bilateral patellofemoral syndrome.

By way of background, the Veteran informed the examiner her knee pain developed during active service, and she was diagnosed with patellofemoral syndrome.  She was treated with light duty and physical therapy.

She informed the examiner her knee pain was exacerbated by leg extension exercises, and by walking up the stairs, yet it did not restrict her usual activities or occupation, other than by avoiding repetitive activities such as leg extensions and running.  Because the Veteran lived on an upper level, she was forced to frequently walk up the stairs, which was difficult.  To combat the pain, the Veteran consumed Advil approximately once a week.  She experienced crepitus of her knees on a daily basis but did not suffer from "locking" of the knees.

The Veteran exercised via stationary bicycling, and engaged in strength training exercises such as leg presses.

Upon examination, the examiner observed the Veteran's knees were negative for warmth, tenderness, swelling, or bilateral erythema.  The Veteran tested negative for bilateral varus and valgus stresses.  The Veteran's bilateral anterior and posterior drawer tests were negative.  Her bilateral flexion measured 0 to 140 degrees, with no evidence of pain with active movement and no evidence of pain, weakness, fatigability, or lack of coordination with repetitive movements.  The examiner found crepitus in both knees.  The Veteran complained of pain in her left knee with active movement yet it did not result in functional limitation of movement.

In April 2009, the RO awarded the Veteran a 10 percent rating in her right knee, as of February 1, 2009, and continued her 10 percent rating for her left knee.

In May 2009, the Veteran submitted a statement stating that her condition had worsened since her C&P examination, and that the February 2009 examiner did not include all the information in the report.  The Veteran requested a 20 percent rating for her right knee and a 40 percent rating for her left knee.  

In the letter, the Veteran reported that previously she had been able to conduct knee strengthening exercises, such as leg extensions, but pain currently prevented her from doing so.  She was unable to complete any leg exercises without pain.  Moreover, she recently became unable to accomplish certain activities, especially activities concerning parenting her daughter.  The Veteran reported that a mere wrong step or walking up a slight incline caused pain in her knees, which affected her parenting and working abilities.  At work, she had to watch her activity due to the lifting.

She explained that she experienced pain more in both knees, but the most pain in her left knee.  Lastly, the Veteran reported that her knees constantly "popped".

Subsequently, the Veteran was scheduled for a September 2013 C&P examination; however, the Veteran failed to appear for the examination, and she offered no explanation for her absence.

Applying the law to the facts of this case, the Board finds the Veteran skipped her scheduled C&P examination and did not provide good cause for missing the examination.  The record notes that the Veteran was scheduled for and informed of the examination in September 2013.  Two months after missing the examination, the Veteran was informed that her claim for an increased rating had been denied because she missed the examination.

Since missing the September 2013 examination, the Veteran has submitted no evidence, no correspondence, and no explanation for her absence at the C&P examination.  In October 2015, the Veteran's representative submitted a brief to the Board, yet he did not offer an explanation for the Veteran missing the examination, nor did he state that the Veteran's condition had worsened and necessitated a new examination.  Therefore, the Board finds that the Veteran failed to report for an examination scheduled in connection with her claim for service connection for an increased rating without good cause.

Concerning the increased rating, the Veteran's current 10 percent disability rating contemplates slight lateral instability.  38 C.F.R. § 4.41(a), Diagnostic Code 5257. There is no indication that the Veteran's knee instability is moderate or severe in degree.  At the February 2009 examination, the Veteran did not mention, nor did the examiner find, that the Veteran suffered from recurrent subluxation or lateral instability.  Moreover, there are no indications of recurrent subluxation or lateral instability throughout the record.  Accordingly, as the weight of the evidence is against a finding of moderate or severe right or left knee instability, the Board finds an increase is not warranted under Diagnostic Code 5257.

Additionally, the Board has considered rating the Veteran's bilateral knee symptoms under alternative diagnostic codes-specifically, under Diagnostic Codes 5256, 5260, and 5261, which provide ratings for anykylosis, and limitation of flexion and extension.  However, there is simply no evidence of reduced motion of the knees that would warrant a compensable rating under these diagnostic codes.  At the February 2009 C&P examination, the examiner determined the Veteran exhibited a full range of motion in both knees.  The Veteran did not contend that her limitation of motion was restricted in either knee, and she stated that she did not suffer from "locking" of the knee.  Moreover, the examiner determined the Veteran's pain, fatigue, and incoordination did not limit her functional range of motion in any way.

The Board acknowledges that the Veteran reported that she suffered from pain, difficulties performing daily activities such as parenting, work, and stairs, difficulty completing certain exercise activities due to her symptoms.  When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

Based on the current record, the weight of the evidence does not reach equipoise that the Veteran's symptoms contributed to functional loss in terms of reduced range of motion.  Unfortunately, the Board can only assess those symptoms within the auspices of limitation of motion and because those symptoms do not cause a loss in the Veteran's range of motion-as found in the evidence and according to the Veteran-the Board cannot award the Veteran separate ratings for those symptoms.  Moreover, although the Veteran was scheduled for an additional examination, which may have further informed the Board as to this disability, she did not appear.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran has exhibited moderate or severe recurrent subluxation or lateral instability or any limitation of flexion or extension or ankylosis.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's symptoms of pain, instability and potentially reduced range of motion.  To the extent the Veteran alleges she suffers from additional limitation on activities, the Board notes there is no evidence of marked interference with employment or frequent hospitalizations.  The record demonstrates the Veteran is employed, without indication of marked interference with that employment and there is no evidence her knee symptoms caused her to incur hospitalization.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral patellofemoral syndrome is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


